957 So. 2d 118 (2007)
Walter D. McLEMORE, individually and on behalf of all others similarly situated, Appellant,
v.
LFH ACQUISITION CORP. d/b/a Labor for Hire, Inc., Appellee.
No. 4D05-2311.
District Court of Appeal of Florida, Fourth District.
May 16, 2007.
John G. Crabtree of The Shavitz Labor Pool Law Firm, PLC, Key Biscayne, Gregg I. Shavitz, Perry Tanksley and Shannon McLin Carlyle of The Shavitz Labor Pool Law Firm, PLC, Boca Raton, and David J. George and Stuart A. Davidson of Lerach Coughlin Stoia Geller Rudman & Robbins, LLP, Boca Raton, for appellant.
Nancy S. Paikoff and Jeffrey W. Gibson of Macfarlane Ferguson & McMullen, Clearwater, for appellee.
TAYLOR, J.
Walter McLemore, a day laborer, appeals an order dismissing with prejudice his complaint for violations of the Labor Pool Act, section 448.20 et seq., Florida Statutes. The trial court dismissed the complaint for failure to state a cause of action upon concluding that the amount that Labor For Hire, Inc., charged day laborers for transportation in Broward County was reasonable as a matter of law. Because reasonableness of the transportation charges is a question of fact for determination by a jury, we reverse the order of dismissal and remand for further proceedings. See generally D'Attilio v. Fifth Ave. Bus. Ass'n., 710 So. 2d 117, 118 (Fla. 2d DCA 1998); E.W. Karate Ass'n. v. Riquelme, 638 So. 2d 604, 605 (Fla. 4th DCA 1994).[1]
Reversed.
WARNER and GROSS, JJ., concur.
NOTES
[1]  We note that Labor for Hire raised several constitutional challenges to the Labor Pool Act, which the trial court declined to address.